Exhibit 99.1 Grayson BankShares, Inc. Financial Report June 30, 2010 113 West Main Street Ÿ Post Office Box 186 Independence, Virginia 24348 (276) 773-2811 East Independence (276) 773-2811 Elk Creek (276) 655-4011 Galax (276) 238-2411 Troutdale (276) 677-3722 Sparta (336) 372-2811 Carroll (276) 238-8112 Hillsville (276) 728-2810 Whitetop (276) 388-3811 Wytheville (276) 228-6050 Message to Shareholders Dear Fellow Shareholders, It is our pleasure to present our 2nd Quarter, 2010 Financial Report to you. Our total assets are $367,507,376, down $2,094,545, or 0.57% for the year.Net loans have decreased by $4,221,515, or 1.58%, while deposits decreased by $3,047,252, or 0.97% during the last six months.Management has not sought to aggressively grow deposits due to continued weakness in loan demand. Stockholders’ equity increased by $658,589, or 2.16% for the six-month period ended June 30, 2010.The increase was the result of earnings for the period combined with an increase in the market value of investment securities of $449,659, offset by the payment of dividends of $343,794.Total stockholders’ equity at June 30, 2010 was $31,198,534, which represents a book value of $18.15 per share.Dividends of 10 cents per share were declared and paid in June, for a total of 20 cents per share for the first six months of 2010. The Company recorded net income of $143,640 for the quarter ended June 30, 2010 compared to net income of $22,237 for the same quarter in 2009.Earnings continue to be negatively impacted by deterioration in general economic conditions.Increases in charge-offs and nonperforming assets led to an increase in loan loss provisions of $116,448 over the second quarter of 2009.Other income decreased due to gains on the sale of securities in 2009 that did not recur in 2010.Total other expenses decreased for both the three-month and six-month periods ended June 30, 2010 compared to the same periods in 2009. As always, we appreciate your support, welcome your comments and the opportunity to serve you. Sincerely, Jacky K. Anderson President and CEO Condensed Consolidated Balance Sheets June 30, December 31, Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Investment securities Loans Less allowance for loan losses Net loans Cash Value of Life Insurance Foreclosed Assets Properties and equipment Accrued interest receivable Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits FHLB Advances Other Borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none outstanding - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued and outstanding Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Officers Julian L. Givens Chairman of the Board Jacky K. Anderson President & CEO Dennis B. Gambill Vice President Brenda C. Smith Secretary Blake M. Edwards Chief Financial Officer Condensed Consolidated Statements of Operations Three Months Ended June 30, Six Months Ended June 30, Interest income Loans and fees on loans $ Interest on securities Federal funds sold Total interest income Interest expense Deposits FHLB Advances Other Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges on deposit accounts Other income (loss) Total other income (loss) Other expenses Salaries and employee benefits Occupancy expense Equipment expense Other expense Total other expense Net income before income taxes ) Income taxes ) ) Net income $ Net income per share $ Weighted average shares outstanding Board of Directors Julian L. Givens Retired Physician Carl J. Richardson Retired Jacky K. Anderson Grayson BankShares, Inc. and The Grayson National Bank Jean W. Lindsey Walters’ Drug, Inc. Dennis B. Gambill Grayson BankShares, Inc. and The Grayson National Bank Jack E. Guynn, Jr. Guynn Enterprises, Inc. Charles T. Sturgill Retired Grayson County Clerk of Court J. David Vaughan Vaughan Furniture Thomas M. Jackson, Jr. Attorney Bryan L. Edwards Sparta Town Manager Hayden H. Horney Wythe County Clerk of Court Member Federal Deposit Insurance Corporation
